DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for the following reasons:
The following reference numerals are mentioned in the description but are not included in the drawings: 
430h, 430u (paragraph 57)
531, 533 (paragraph 58)
The following reference character(s) not mentioned in the description are included in the drawings: 
440a, 410 (Fig. 4)
14 (Figs. 6-7A, 8-9, 11, 13-14A)
650, 652 (Fig. 6)
750, 752 (Fig. 7)
810 (Fig. 8)
910 (Fig. 9)
1110, 1150, 1152 (Fig. 11)
1310 (Fig. 13)
1410 (Fig. 14)
In Fig. 4, the pump is labeled 430 but should be 432 and the microfluidic component is currently labeled 432 but should be labeled 430 as described in paragraph 57.
In Fig. 5, the pump is labeled 530 but should be 532 as described in paragraph 58.
The valve 538 recited in pg. 16, lines 14 and 17, is instead labeled 534 in Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to correct the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph 55, line 4, “includesa” should instead read “includes a”.
Pg. 16, line 12, “uppoer” should instead read “upper”.
Paragraph 68, line 5, “flexible narrow channels 1430” should instead read “flexible narrow channels 1430a” consistent with the earlier recitation.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
In claim 20, it seems “a latch allow for at the removal” should instead read “a latch to allow for 
In claim 23, line 7, “the flow rate sensor measurements” should instead read “the flow rate measurements”.
In claim 26, “the at least one flow rate sensor” should read “the at least one thermal flow rate sensor” for consistency with the limitation first recited in claim 23. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5-6, 8-10, 19, 21-23, 25-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/197116, cited by Applicant in the IDS submitted June 16, 2020, hereinafter Heikenfeld ‘116.
Regarding claims 1 and 2, Heikenfeld ‘116 teaches a sweat sensing device (200, Fig. 2, paragraphs 35-37) capable of directly measuring sweat flow rate comprising: 
at least one thermal flow rate sensor for measuring a sweat flow rate (“wicking component 230 may also include a thermal flow meter to measure sweat rate,” paragraph 37); 
at least one analyte sensor for measuring a characteristic of an analyte in sweat (electrochemical aptamer sensors 224, 225, 226); and 
a microfluidic component (wicking components 230, 233) comprising a fluid pathway for conveying at least one sweat sample into fluid communication with the at least one flow rate sensor, the at least one analyte sensor, or both the at least one flow rate sensor and the at least one analyte sensor, 
wherein the pathway has a first portion for collecting a sample (the portion of wicking volume reducing component 230 coupled to the skin comprises a first portion; “wicking volume reducing component 230 then wicks stimulated sweat off the skin surface,” paragraph 37) and a second portion (the portion of wicking volume reducing component 230 not coupled to the skin and wicking component 233 comprise a second portion of the fluid pathway) adjacent the at least one flow rate sensor and the at least one analyte sensor (Fig. 2 shows the analyte sensor adjacent to wicking component 233; although the thermal flow sensor is not shown, under the broadest reasonable interpretation, the second portion is considered adjacent to the flow rate sensor since the flow rate sensor is within the fluid pathway and near the second portion)
wherein the second portion has a volume-reduced pathway relative to the first portion (component 230 is a volume reducing component; furthermore, portions of the wicking components 230 and 233 not adjacent to the skin are shown to have a smaller height, Fig. 2).  
Regarding claim 3, Heikenfeld ‘116 teaches the microfluidic component comprises a closed channel (Fig. 2 shows the components 230, 233 are contained within device 200 between textile covering 204 and substrate 210).
Regarding claim 5, Heikenfeld ‘116 teaches the microfluidic component includes a wicking material in contact with the at least one flow rate sensor (“wicking component 230 may also include a thermal flow meter to measure sweat rate,” paragraph 37).  
Regarding claim 6, Heikenfeld ‘116 teaches the fluid pathway comprises wicking components 230 and 233. “Wicking” would imply that the materials forming the fluid pathway draw fluid through capillary action. Since Heikenfeld ‘116 does not disclose that the components 230, 233 require other materials, the wicking material should inherently be configured to be fully wetted through capillary action during sensing.
Regarding claims 8 and 10, Heikenfeld ‘116 teaches the microfluidic component further comprises a wicking pump (osmosis pumping material 236 and wicking pumping material 238).
Regarding claim 9, Heikenfeld ‘116 teaches the pump transports sweat across at least one of the at least one flow rate sensor and the at least one analyte sensor (“wicking material 238 absorbs the sweat sample and at least partially drives sweat sample flow through the device,” paragraph 37).  
Regarding claim 19, Heikenfeld ‘116 teaches the device includes a housing (textile cover 204 and substrate 210) and the microfluidic component (wicking volume reducing component 230 and wicking or microfluidic component 233) is in the housing (Fig. 2), wherein the microfluidic component includes a first wicking material configured to bring sweat into contact with the at least one flow rate (wicking pumping material 238) in fluid communication with the first wicking material (Fig. 2).  
Regarding claim 21 and 22, Heikenfeld 116’ teaches that the wicking pumping material 238 at least partially drives sweat sample flow through the device (paragraph 37), so the pump must inherently be comprised of a second wicking material that has a greater wicking capacity than the wicking capacity of the first wicking material such that sweat is drawn through the microfluidic components 230, 233 to the pumping material 238.
Regarding claim 23, Heikenfeld ‘116 teaches a method of determining sweat rate in a sweat sensing device, the method comprising the steps of: 
collecting at least one sweat sample from a portion of skin; drawing the sweat sample through a microfluidic component (“wicking volume reducing component 230 then wicks stimulated sweat off the skin surface,” paragraph 37);
measuring a flow rate of the sweat sample using at least one thermal flow rate sensor adjacent to the microfluidic component (“wicking component 230 may also include a thermal flow meter to measure sweat rate,” paragraph 37); and 
processing the flow rate sensor measurements to determine a sweat flow rate in the device (“measured sweat rate is developed using at least…a thermal flow rate measurement,” claim 12).  
Regarding claim 25, Heikenfeld ‘116 teaches the microfluidic component is a closed channel (Fig. 2 shows the components 230, 233 are contained within device 200 between textile covering 204 and substrate 210).  
Regarding claim 26, Heikenfeld ‘116 teaches the sweat sample is conveyed into contact with the at least one flow rate sensor using a wicking component (“wicking component 230 may also include a thermal flow meter to measure sweat rate,” paragraph 37).  
28, Heikenfeld ‘116 teaches that the wicking component 230 is a volume reducing component. Since the downstream fluid pathway is volume reduced, the device inherently dampens flow dynamics in the closed channel to reduce noise and improve sensor sensitivity, as is disclosed in paragraph 59 of Applicant’s Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 3 above, and further in view of WO 2017/070640, cited by Applicant in the IDS dated June 16, 2020 and hereinafter Heikenfeld ‘640, and in view of US 2006/0257993, hereinafter McDevitt.
While Heikenfeld ‘116 indicates sweat sample flow is preferably in one direction (sweat is drawn from the skin to wicking pumping material 238, paragraph 37), Heikenfeld ‘116 does not explicitly state that reversed flow is prevented nor discloses specific devices or materials for maintaining unidirectional flow other than the pump 238 which drives flow through the fluid pathway.
Heikenfeld ’640 teaches an analogous sweat sensing device that wicks a sweat sample past sensors (Fig. 3A, sweat 16 flows through microchannel 380 across sensors 320a, 320b). Heikenfeld ‘640 also teaches that backflow will contaminate the sample and reduce reliability of measurements (paragraph 45), and a valve can be used to regulate the introduction of sweat into the device (paragraph 63). McDevitt teaches an analogous analyte detection device suitable for point of care diagnostics and that can be used to analyze sweat (Abstract, paragraph 221). Although McDevitt’s preferred 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a valve in the closed channel for maintaining a unidirectional flow of sweat across the at least one flow rate sensor. One would be motivated to include a component to control flow direction because Heikenfeld ‘640 teaches that backflow of a sweat sample can lead to measurement inaccuracy across analyte sensors, and McDevitt teaches that a valve can control flow direction in a closed channel, thus providing a solution for preventing backflow. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 3 above, and further in view of WO 2017/218878, hereinafter Rogers
Heikenfeld ‘116 only indicates that a sweat sample is drawn into wicking pumping material 238 and does not disclose that the pump has a certain volume capacity. Rogers teaches an analogous wearable sweat collecting device that is used to measure sweat rate, sweat volume, and sweat analytes (paragraph 6). Rogers further teaches that the biofluid collection structure can have a volume of 1 µL to 1mL (“the biofluid collection structure…is characterized by a volume selected over the range of 1000 µm³ - 1000 mm³,” paragraph 30), and that the size of the device can be modified to meet design requirements (“the channel also needs to consider the total volume of sweat that can be captured and the overall size of the device…these optimizations led to the overall design,” paragraph 119; “the volume of the chamber can also be defined to meet requirements,” paragraph 170)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wicking pumping material 238 such that it has a capacity greater than 1 uL or 1 .

Claim 13-14 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claims 1 and 23 above, and further in view of Heikenfeld ‘640.
Heikenfeld ‘116 indicates sweat sample flow is preferably in one direction (sweat is drawn from the skin to wicking pumping material 238, paragraph 37; it is desired that the analyte sensors are continually refreshed with new sweat, paragraph 73), and a thermal flow meter should inherently be able to measure a direction of flow, as evidenced by Elwenspoek (“Thermal Flow Micro Sensors”, 1999; pg. 424, paragraphs 1 and 6 recognize that calorimetric flow sensors and anemometer type flow sensors can measure a direction of flow; see also Fig. 11). However; Heikenfeld ‘116 does not explicitly state that the device recognizes when flow stops or reverses. Heikenfeld ‘640 teaches an analogous sweat sensor and teaches that when the flow velocity is too low or reversed, the sweat sample will be contaminated and the measurement reliability will be reduced (paragraph 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Heikenfeld ‘116 such that the processing components recognize flow reversal based on the thermal flow meter signal. One would be motivated to do so because Heikenfeld ‘640 teaches that flow velocity that is too low or is reversed will reduce the reliability of measurements, thus by monitoring the thermal flow meter signal one would be able to identify when the measurements are not reliable. Furthermore, in regards to claim 30, Heikenfeld ‘640 suggests that there is a flow rate .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 1 above, and further in view of EP 3242112, cited by Applicant in the IDS dated June 16, 2020 and hereinafter Schmid.
Heikenfeld ‘116 does not explicitly disclose that the microfluidic components of the device are replaceable; however, Heikenfeld ‘116 does indicate that the device contains disposable and reusable portions (paragraph 39). Schmid teaches an analogous wearable sweat rate measuring device (Abstract, paragraph 55, Fig. 1). Schmid teaches that the sensor 1 comprises a surface 3 including capillary channels to receive liquid and that surface 3 should be replaced when it is saturated with sweat solutes such that it no longer functions correctly (paragraph 24).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heikenfeld ‘116 such that the microfluidic wicking components of the device adjacent to the sensors are replaced when they are saturated with sweat solutes, as taught by Schmid. Heikenfeld ‘116 teaches that analytes become concentrated in the fluid pathway (“The analytes will be concentrated as water and small sweat solutes are transported through the forward osmosis membrane 234 and out of the sweat sample,” paragraph 37), and Schmid teaches that analyte saturation can foul the flow sensor measurements. Thus, one may be motivated to replace saturated microfluidic components of the device in addition to the disclosed disposable portions such that accurate flow sensor functioning is assured.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 19 above, and further in view of Schmid and in view of US 2009/0182216, hereinafter Roushey, III.
Heikenfeld ‘116 does not explicitly disclose that the microfluidic components of the device are replaceable; however, Heikenfeld ‘116 does indicate that the device contains disposable and reusable portions (paragraph 39). Schmid teaches an analogous wearable sweat rate measuring device (Abstract, paragraph 55, Fig. 1). Schmid teaches that the sensor 1 comprises a surface 3 including capillary channels to receive liquid and that surface 3 should be replaced when it is saturated with sweat solutes such that it no longer functions correctly (paragraph 24). Roushey, III teaches an analogous wearable sensing device that analyzes sweat (Abstract, Fig. 6). Roushey, III teaches that the sensing device includes a disposable cartridge 98 which snaps into a housing 1 (Figs. 2A-2B, 6; paragraph 23).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heikenfeld ‘116 such that the microfluidic wicking components of the device adjacent to the sensors are replaced when they are saturated with sweat solutes, as taught by Schmid. Heikenfeld ‘116 teaches that analytes become concentrated in the fluid pathway (“The analytes will be concentrated as water and small sweat solutes are transported through the forward osmosis membrane 234 and out of the sweat sample,” paragraph 37), and Schmid teaches that analyte saturation can foul the flow sensor measurements. Thus, one may be motivated to replace saturated microfluidic components of the device in addition to the disclosed disposable portions such that accurate flow sensor functioning is assured. 
Furthermore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heikenfeld ‘116 and Schmid such that disposable components can snap or latch into place in the housing, as taught by Roushey, III.  Since neither Heikenfeld ‘116 nor Schmid demonstrate how the disposable components may be replaced within their respective housings, one .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld ‘116 as applied to claim 26 above, and further in view of WO 2016/025468, hereinafter Rogers ‘468.
Heikenfeld ‘116 teaches the fluid pathway comprises wicking components 230 and 233. “Wicking” would imply that the materials forming the fluid pathway absorb fluid through capillary action. Since the microfluidic components are enclosed in the housing, the liquid should not evaporate from the wicking material, and the wicking material should be configured to stay fully wetted through capillary action during sensing. However Heikenfeld ‘116 does not explicitly state that a percent wetting of the wicking component is configured to change by no more than 30%. Rogers ‘468 teaches an analogous wearable sweat sensing device (paragraph 165) and also teaches that the water loss of the sweat patch due to evaporation was only 3% of the total volume during the sensor life-time (paragraph 168).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the housing components of Heikenfeld ‘116 (textile cover 204) to instead use materials that reduce water loss, such as PDMS (Rogers ‘468, paragraph 168). One would be motivated to do so because different materials were known within the art to create a sweat sensing device, and by making this modification, sweat sample loss through evaporation could be reduced. Furthermore, the results of using one known housing material for another would be predictable to one of ordinary skill in the art. Thus, by making this modification the percent wetting of the wicking component should change by no more than 3% within a sensor lifetime of 6 hours (Rogers ‘468 paragraph 168), which is longer than the 2-3 hours disclosed by Heikenfeld ‘116 (paragraph 102, Fig. 9).

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, Heikenfeld ‘116 teaches that the flow sensor (not shown, within component 230) and analyte sensors 224, 225, 226 (adjacent to component 233) are disposed along different locations of the fluid pathway (Fig. 2), however the flow sensor pathway does not comprise a volume reduced pathway relative to the pathway adjacent to the analyte sensors. The prior art of record does not teach or suggest, in combination with all other claim elements, a main fluid pathway containing the at least one analyte sensor and a flow sensor pathway containing the at least one flow rate sensor, the flow sensor pathway comprising a volume-reduced pathway relative to the main fluid pathway. Claim 17 is allowable by virtue of dependency on claim 16.
Regarding claim 18, Heikenfeld ‘640 and McDevitt teach microfluidic components comprising a network of closed channels in the fluid pathway (Heikenfeld ‘640 Fig. 11A; McDevitt Fig. 62); however, neither disclose that the each of the channels within the network comprise volume reduced pathways and flow rate sensors. Thus, the prior art of record does not teach or suggest, in combination with all other claim elements, a network of closed channels in the fluid pathway, each of the closed channels in the network comprising a volume-reduced pathway and a flow rate sensor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791